DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant states: “While claim 19 recites a portion of claim 7 of US Patent No. 10,700,359, claim 19 as amended does not include all of the features of said claim 7, specifically, an electrochemical capacitor, first and second electrodes, and an electrolyte. As such, Applicant requests that the objection be withdrawn, and claims 19-23 (and claim 24) be allowed.”
Examiner respectfully disagrees. The double patenting is directed towards a nonstatutory double patenting rejection. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). The nonstatutory rejection is made because claim 7 of US Patent No. 10,700,359 includes all of the features of claim 19. The claims at issue are not identical, but they are not patentably distinct because claim 7 of US Patent No. 10,700,359 includes all of the features of claim 19. 

Applicant states: “As such, Applicant requests that the 112 rejection be withdrawn, and claims 19-24 be allowed.”
Examiner respectfully disagrees. Claim 19 recites “the active material coating covers portions (plural) of the first carbon nanotubes and portions (plural) of the first of the second carbon nanotubes.” Later, it recites “the second of the second carbon nanotubes under the active material coating covering 

Applicant states: “Gruner discloses either uncoated carbon nanotubes or coated nanotubes, not partially coated carbon nanotubes with “electrical contact connection” or “direct physical contact” of the uncoated portions under active material coating.”
Examiner respectfully disagrees. Claims 1 and 19 do not recite “partially coated nanotubes”. Gruner discloses a coating of active material on a plurality of a portion of carbon nanotubes [0019, 0048, Figure 9] and a direct physical interface between active covered nanotubes and non-coated carbon nanotubes [Figure 9]. The active material coating does not interrupt the current path within the carbon nanotube network [0127]. While Gruner does not teach the coated portions of claim 2, nor the partially covered and partially bare portions of claim 25, Examiner maintains the rejections of claims 1 and 19. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. US Pat No. 10,700,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims meet all of the claim requirements (electrochemical capacitor for charge storage device).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 outlines portions of the first carbon nanotubes and portions of the second carbon nanotubes. However, in the next paragraph of the claim, reference is made to “under the active material coating covering the portion of the first of the second carbon nanotubes”. It’s unclear whether this refers to one portion, and if so which particular portion, or each of the portions under the active material. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-11, 19, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruner et al. (PGPub 2010/0178543).
Considering Claim 1, Gruner discloses an electrode (electrode [0026, 0061, Abstract, Figure 9]), comprising:
a nano-scale coated network (active material coated nanowire nanostructured network [0016, 0026, 0061, Figure 9]), comprising: 
first carbon nanotubes (nanowires with active material section [Figure 9], nanowires are carbon nanotubes [0015, 0061]), 
second carbon nanotubes (nanowire network section [Figure 9], nanowires are carbon nanotubes [0015, 0061]); and 
an active material coating (coating of active material [0019, 0048, Figure 9]), 
wherein the first carbon nanotubes are electrically connected to at least one of the second carbon nanotubes to form an underlying nano-scale network (electrically connected network of carbon nanotubes 
wherein the underlying nano-scale network comprises the first carbon nanotubes, the second carbon nanotubes, and at least one electrical contact connection between at least two of the second carbon nanotubes (electrically connected network of carbon nanotubes among first and second carbon nanotubes as nanotubes serve as current collector [0016, 0061, Figure 9], electrical contact pads may also be connected [0064, Figure 10]); and 
wherein the active material coating forms the nano-scale network by covering the first carbon nanotubes while not interfering with the at least one electrical contact connection between the second carbon nanotubes to form the nano-scale coated network (active material does not coat nanowire network section [Figure 9], also the active material coating doesn’t interrupt the current path within the carbon nanotube network [0127]). 
	Considering Claim 3, Gruner discloses that the first carbon nanotubes and the second carbon nanotubes form a random interpenetrating network of carbon nanotubes (CNTs form an entangled, random network [0078]). 
	Considering Claim 4, Gruner discloses that the first carbon nanotubes and the second carbon nanotubes comprise at most 50% by weight of the nano-scale coated network, and the active material coating comprises at least 50% by weight of the nano-scale coated network (optimal device for discharge uses an active MnO2 to nanotube ratio of at least 40:1 or 97.5% [0053, Figure 36]). 
	Considering Claim 5, Gruner discloses that the active material coating comprises at least 70% by weight of the nano-scale coated network (optimal device for discharge uses an active MnO2 to nanotube ratio of at least 40:1 or 97.5% [0053, Figure 36]). 
	Considering Claim 6, Gruner discloses that the at least one electrical contact connection comprises a direct physical contact connection between second carbon nanotubes (carbon nanotubes are in physical contact to form entangled network [Figure 9, 0078]). 
	Considering Claim 8, Gruner discloses that the active material coating comprises an electroactive agent (active components such as MnO2 and Zn may be used [0014, 0053, 0054, 0152]). 
Considering Claim 9, Gruner discloses that the active material coating comprises a compound of Zn, Mn (active components such as MnO2 and Zn may be used [0014, 0053, 0054, 0152]).
	Considering Claim 10, Gruner discloses that the active material coating comprises a compound of Zn (active components such as MnO2 and Zn may be used [0014, 0053, 0054, 0152]).
	Considering Claim 11, Gruner discloses that at least a portion of the first carbon nanotubes or a portion of the second carbon nanotubes comprises a current collector (carbon nanotubes serve as a current collector [0015, 0061, Figure 9]). 	
Considering Claim 19, Gruner discloses an electrode (electrode [0026, 0061, Abstract, Figure 9]), comprising:
a nano-scale coated network (active material coated nanowire nanostructured network [0016, 0026, 0061, Figure 9]), comprising: 
first carbon nanotubes (nanowires with active material section [Figure 9], nanowires are carbon nanotubes [0015, 0061]), 
second carbon nanotubes (nanowire network section [Figure 9], nanowires are carbon nanotubes [0015, 0061]); and 
an active material coating (coating of active material [0019, 0048, Figure 9]), 
wherein the first carbon nanotubes are electrically connected to the second carbon nanotubes to form a nano-scale network (electrically connected network of carbon nanotubes among first and second carbon nanotubes as nanotubes serve as current collector [0016, 0061, Figure 9]), 
wherein at least a first of the second carbon nanotubes is in electrical contact with a second of the second carbon nanotubes (electrically connected network of carbon nanotubes among first and second carbon nanotubes as nanotubes serve as current collector [0016, 0061, Figure 9], electrical contact pads may also be connected [0064, Figure 10]); 
wherein the active material coating covers portions of the first carbon nanotubes and portions of the first of the second carbon nanotubes (coating of active material on a plurality of a portion of carbon nanotubes [0019, 0048, Figure 9]), and 
wherein the first of the second carbon nanotubes is in direct physical contact with the second of the carbon nanotubes under the active material coating covering the portion of the first of the second 
	Considering Claim 22, Gruner discloses that the electrolyte comprises an aqueous solution with a pH below 12.5 (a strong acid aqueous electrolyte is favored [0098, 0099, 0100], and by definition, a strong acid has a pH below 7). 
	Considering Claim 23, Gruner discloses that the active material coating comprises a compound of Zn, Mn (active components such as MnO2 and Zn may be used [0014, 0053, 0054, 0152]).
	Considering Claim 24, Gruner discloses that the active material coating comprises a compound of Zn (active components such as MnO2 and Zn may be used [0014, 0053, 0054, 0152]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. (PGPub 2010/0178543) and further in view of Kumar et al. (PGPub 2009/0305131).
Considering Claim 7, Gruner discloses that the CNTs form an entangled, random network with openings [0078, Figure 9]. However, Gruner is silent to a porosity of 50 to 90 vol%. 
Kumar discloses a battery comprising a highly porous carbon current collector [Abstract]. A porosity as high as 75% to balance mechanical strength, mechanical resiliency, and electrical conductivity can also incorporate a greater amount of active material [0074, 0076]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the nanostructured network electrode of Gruner with the porosity of Kumar in order to balance mechanical strength, mechanical resiliency, and electrical conductivity while also incorporating a greater amount of active material [0074, 0076].
Considering Claim 20, Gruner discloses a carbon nanotube network [Abstract, 0015, 0061]. However, Gruner is silent to multi-walled carbon nanotubes. 
Kumar discloses a battery comprising a highly porous carbon current collector [Abstract]. A porosity as high as 75% to balance mechanical strength, mechanical resiliency, and electrical conductivity can also incorporate a greater amount of active material [0074, 0076]. As both single wall nanotubes and multiwalled nanotubes may be used for the nanoscale carbon to provide a high surface area for the metal alloy/intermetallic material [0085], substituting single walled nanotubes for multiwalled nanotubes to achieve predictable results would have been obvious to a person of ordinary skill in the art. 
Gruner discloses that the CNTs are sprayed with active material such that the current paths are not interrupted [0127]. Gruner does not specifically disclose a redistribution process, but this limitation is considered to be a product-by-process limitation and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process., (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come 
Considering Claim 21, Gruner discloses that the active material coating is treated using electrical charge and discharge to form the first electrode (active coated CNTs undergo charge and discharge [0075], so the coated CNTs are treated). 
Allowable Subject Matter
Claims 25, 26, 41 allowed.
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2, Gruner discloses that the active material coating coats the entirety of at least one of the first carbon nanotubes, and does not coat the entirety of at least one of the second carbon nanotubes (active material spray coats all of the carbon nanotubes of the coated section [0127], nanowire network section is not coated [Figure 9]). However, there is no teaching of wherein portions of the active material coating from the first carbon nanotubes are on portions of the second carbon nanotubes as required by the claim. The prior art does not suggest such a modification to be made to the network of Gruner, wherein the active material coating doesn’t interrupt the current path within the carbon nanotube network [0127]. 
Regarding claim 25, Gruner discloses a battery (battery [Figure 9, 0006]), comprising:
two electrodes with different electrode chemistries (two electrode [0011], one with active anode material and another with different cathode material [Figure 9, 0054]), 
wherein one of said electrodes comprises carbon nanotubes (carbon nanotube electrodes [Figure 9, 0061]), said CNT electrode comprising less than 25% CNT by weight (optimal device for discharge uses an active MnO2 to nanotube ratio of at least 40:1 or 97.5% [0053, Figure 36]), wherein at least two CNT are in direct physical contact with each other (CNTS are entangled [0078]). 
Gruner discloses that the CNTs form an entangled, random network with openings [0078, Figure 9]. However, Gruner is silent to a porosity of 50 to 90 vol%. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the nanostructured network electrode of Gruner with the porosity of Kumar in order to balance mechanical strength, mechanical resiliency, and electrical conductivity while also incorporating a greater amount of active material [0074, 0076].
Gruner discloses that the optimized structure ensures that the current paths within the CNT network are not interrupted. As the combined teachings of Gruner and Kumar teach an uninterrupted network with optimized electrical conductivity and active material, it appears that the combined teachings of Gruner and Kumar inherently teach a battery when discharged at ambient conditions at a 1 C rate, having a cell voltage greater than 80% of the theoretical voltage, said battery having a recharge efficiency, when recharged at 2 C rate, of greater than 95%. 
However, Gruner does not teach second carbon nanotubes partially covered with active material and partially bare of active material in portions of the second carbon nanotubes that contact other second carbon nanotubes as required by claim 25. The prior art does not suggest such a modification to be made to the network of Gruner, wherein the active material coating doesn’t interrupt the current path within the carbon nanotube network [0127]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725